Title: To James Madison from William Pinkney, 30 May 1808
From: Pinkney, William
To: Madison, James



private
Dear Sir,
London. May 30. 1808.

An Opportunity offers of sending Packets of Newspapers to Falmouth; but I have no Time (as the Person leaves Town this Evening) to write; and I have, indeed, nothing of Importance to communicate.
Your Letters &c by Mr. Bethune were delivered to me this Morning.  The Packet sails very soon; and I will not fail to write by her.  I have the Honor to be with sincere Esteem and Respect Dear Sir, Your faithful Humble Serv

Wm. Pinkney

